DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-3) in the reply filed on 10/17/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim (U.S. 2013/0256761 A1).
Regarding claim 1, Sim discloses a method for preparing a semiconductor device, comprising:
Forming a first conductive feature (STr, Fig. 5G), a second conductive feature (STr, Fig. 5G), a third conductive feature (STr, Fig. 5G), and a fourth conductive feature (STr, Fig. 5G) over a semiconductor substrate (110, Fig. 5G), wherein the first conductive feature and the second conductive feature are formed over a pattern-dense region (I-I’, Fig. 5G) of the semiconductor substrate, and the third conductive feature and the fourth conductive feature are formed over a pattern-loose region (II-II”, Fig. 5G) of the semiconductor substrate ([0078]); and 
Depositing a dielectric layer (145, Fig. 5G) over the first conductive feature, the second conductive feature, the third conductive feature, and the fourth conductive feature ([0082]), 
Wherein a first portion of the dielectric layer (145 between adjacent STr structures in region I-I’, Fig. 5G) extends between the first conductive feature and the second conductive feature such that the first portion of the dielectric layer and the semiconductor substrate are separated by an air gap (150, Fig. 5G) ([0083]) while a second portion of the dielectric layer (145 between adjacent STr structures in region II-II’, Fig. 5G) extends between the third conductive feature and the fourth conductive feature such that the second portion of the dielectric layer is in direct contact with the semiconductor substrate (110, Fig. 5G) ([0084]).
Regarding claim 2, Sim discloses a bottommost width of the second portion of the dielectric layer (145 between adjacent STr structures in region II-II’, Fig. 5G) is greater than a bottommost width of the first portion of the dielectric layer (145 between adjacent STr structures in region I-I’, Fig. 5G) ([0084]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (U.S. 2002/0031916 A1; “Ohkubo”) in view of Kim et al. (KR20010017091; “Kim”).
Regarding claim 1, Ohkubo discloses a method for preparing a semiconductor device, comprising:
Forming a first conductive feature (181, Fig. 6A), a second conductive feature (181, Fig. 6A), a third conductive feature (181, Fig. 6A), and a fourth conductive feature (181, Fig. 6A) over a semiconductor substrate, wherein the first conductive feature and the second conductive feature are formed over a pattern-dense region (180, Fig. 6A) of the semiconductor substrate, and the third conductive feature and the fourth conductive feature are formed over a pattern-loose region (190, Fig. 6A) of the semiconductor substrate ([0067]); and 
Depositing a dielectric layer (185, 166, Fig. 7A) over the first conductive feature, the second conductive feature, the third conductive feature, and the fourth conductive feature ([0071]-[0072]);
A second portion of the dielectric layer extends between the third conductive feature and the fourth conductive feature such that the second portion of the dielectric layer (185, Fig. 7A) is in direct contact with the semiconductor substrate.
Yet, Ohkubo does not disclose a first portion of the dielectric layer extends between the first conductive feature and the second conductive feature such that the first portion of the dielectric layer and the semiconductor substrate are separated by an air gap.  However, Kim discloses a first portion of a dielectric layer (122, Fig. 2a) between a first conductive feature (110 in region A, Fig. 2a) and a second conductive feature (110 in region A, Fig. 2a) is separated from a semiconductor substrate (100, Fig. 2a) by an air gap (124, Fig. 2a) (Abstract). This has the advantage of reducing parasitic capacitance between the conductive features.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the dielectric layer have a first portion as taught by Kim, so as to reduce parasitic capacitance.
Regarding claim 3, Ohkubo discloses forming a first spacer (183, Fig. 6A) on a sidewall of the first conductive feature (181, Fig. 6A), a second spacer (183, Fig. 6A) on a sidewall of the second conductive feature (181, Fig. 6A), a third spacer (183, Fig. 6A) on a sidewall of the third conductive feature (181, Fig. 6A), and a fourth spacer (183, Fig. 6A) on a sidewall of the fourth conductive feature (181, Fig. 6A) before the dielectric layer (185, 166, Fig. 6C-7A) is deposited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/27/2022